Citation Nr: 1737317	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified. 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision. 

This case was previously before the Board in November 2016.  At that time, the Board noted that the Veteran had referenced private medical treatment with a Dr. V., but there had been no attempt to obtain records of that treatment.  The Board remanded the case to instruct the RO to attempt to obtain those records and to obtain updated treatment records from the VA Caribbean Healthcare System. 

The Board notes that correspondence has been submitted on behalf of the Veteran by both Disabled American Veterans (DAV) and a private attorney, Jonathan Bruce.  However, the Veteran has explicitly stated several times, most recently in a July 2017 letter, that he has revoked the DAV's power of attorney status.  Furthermore, the Veteran has not submitted a VA Form 21-22a granting power of attorney representation to Mr. Bruce, despite VA's attempts to clarify the Veteran's representation in August 2016.  Therefore, the Board will proceed with the understanding that the Veteran is representing himself. 


FINDING OF FACT

For the entire appeal period, the Veteran's depression manifested in occupational and social impairment with occasional decrease in work efficiency, generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; he has demonstrated intermittent periods of impairment due to depressed mood, anxiety, and chronic sleep impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for depression, not otherwise specified, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 9434 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board initially finds that there has been substantial compliance with its November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the Board previously remanded the Veteran's claim to attempt to obtain treatment records from a Dr. V. that the Veteran had referenced during VA treatment and to obtain the most recent records from the VA Caribbean Healthcare System.  The most recent records from VA Caribbean Healthcare System have been obtained and are associated with the Veteran's claims file.  In December 2016, the RO sent the Veteran a VA Form 4142 to identify Dr. V.'s contact information and to authorize VA to obtain the Veteran's private medical records.  The Veteran did not return the authorization.  

The Board also notes that in a July 2017 letter, the Veteran claimed that he was not properly evaluated by a VA examiner and that his file was not fully reviewed.  The Veteran did not specify what aspect of his examination was insufficient.  However, by law, a VA examination is required to be performed by an adequate VA examiner, i.e., one who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563, 569.  For increased ratings claims, review of the claims file is only required when necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; the need for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  The fact that a VA examiner did not review the Veteran's claims file does not by itself automatically render the medical opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (finding that "when entitlement to compensation has already been established and an increase in the disability rating is at issue...claims file review may be irrelevant to the medical issue at hand").  In this case, the Veteran's examination was performed by a licensed clinical psychologist who was qualified to provide competent medical evidence.  According to the examiner's report he reviewed the entire case file and provided an examination that covered the Veteran's status dating back to the prior VA examination on February 26, 2010.  The examiner performed a standard VA compensation and pension examination for mental disorders and fully answered all of the associated questions.  The Board finds that there is nothing to suggest that the examiner or the examination were inadequate. 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claim

Pertinent Law and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim of entitlement to service connection for a nervous condition in February 2005.  The RO recharacterized the claim as one for depression, not otherwise specified, and granted the claim at a rating of 30 percent disabled under Diagnostic Code 9434.  

Diagnostic Code 9434 is included among the General Rating Formula for Mental Disorders ("Rating Formula") of 38 C.F.R. § 4.130.  The Rating Formula provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To be assigned a rating of 50 percent disabled, the Veteran must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

To be assigned a rating of 70 percent disabled, the Veteran must demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

To be assigned a rating of 100 percent disabled, the Veteran must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the updated "DSM-5." As the Veteran's claim was initially certified to the Board after August 2014, the DSM-5 is applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Analysis

The claim file first shows documentation of a depression diagnosis in April 2005, in a mental status examination at San Juan VA Medical Center.  The examination showed that the Veteran had fair grooming and hygiene, no abnormal tics or involuntary movements, spontaneous and coherent speech, coherent thought process, and appropriate affect.  There were no suicidal or homicidal ideations, no auditory or visual hallucinations.  There was good concentration, and fair insight and judgment. 

VA medical treatment records in January 2008 and May 2008 showed that screenings for depression were negative.  Treatment records from October 2009 noted that the Veteran had no present suicidal ideation and that his current risk level was low.  During the same October 2009 treatment, the Veteran reported that he had experienced psychological or emotional problems on 30 out of 30 days, and that he had been experiencing serious depression, serious anxiety, hallucinations, trouble understanding, concentrating or remembering, and trouble controlling violent behavior. 

At a February 2010 VA examination, the examiner found that the Veteran's social relations were fine.  There was no history of suicide attempts and no history of violence.  The Veteran's psychosocial functioning was fair.  The Veteran was clean and casually dressed.  He had unremarkable psychomotor functions and speech and a cooperative attitude.  His affect was normal and his orientation and judgment were intact, although his mood was anxious.  He was shown to understand the outcome of his behavior and had no homicidal or suicidal ideations, and no problem with the activities of daily living.  The examiner stated that there was no decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  

In February 2010 VA medical treatment records, approximately two and a half weeks after the February 2010 VA examination, the Veteran referred to long-term history of depression, insomnia, irritability, lack of energy and motivation, nightmares, voices in the night, and anxiety.  During the same treatment, the physician reported that the Veteran was calm and appropriately dressed, with spontaneous vocal speech, and appropriate mood and affect.  He was coherent and fully oriented.  He reported no suicidal or homicidal ideations, no obsessions or compulsion, and no audiovisual hallucinations.  His concentration was preserved and his insight and judgment were fair. 

In a March 2015 VA examination, the examiner noted a diagnosis of depressive disorder, marked by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks, only during periods of significant stress, and that symptoms were controlled by medication.  According to the examiner, the Veteran appeared his stated age and was groomed and in seasonal attire.  The Veteran presented no involuntary movements, tics, or sounds.  Speech was spontaneous with normal rate and volume.  The Veteran was cooperative, although his mood was dysphoric.  He had adequate affect and his thoughts were relevant, logical, and coherent.  He reported no suicidal or homicidal ideations and had adequate social judgment.  

The record shows mental status examinations in January 2016, March 2016, April 2016, August 2016, and October 2016, during which the physician noted that the Veteran presented no new symptoms.  
During medical treatment in December 2016 the Veteran was noted to have adequate hygiene and was well kept and cooperative.  His orientation was coherent and logical and his memory was intact.  He reported no suicidal or homicidal ideations.  Judgment was fair and insight was fair to poor.  He complained of memory problems and reported that his insomnia was not being helped by medication.  

During the pendency of the claim, the Veteran has displayed mild to moderate occupational and social impairment.  In an October 2009 psychiatric evaluation, the examiner reported a GAF score of 60.  The Veteran was married and claimed to be satisfied with his  situation.  He reported no serious conflicts with family or other people.  In a February 2010 VA examination, there was once again a reported GAF score of 60.  The examiner noted that there was no total occupational or social impairment due to mental disorder symptoms, and that the mental disorder and symptoms did not result in deficiencies in family relations or work.  In a March 2010 treatment record, the Veteran referred to living with his wife and son.  In the March 2015 VA examination, the examiner reported that the Veteran was a widower.  He had three adult children, two of whom he lived with, and five grandchildren, four of whom he lived with.  His social support was reported as being good, as were his family relations.  A January 2016 Social Work Behavioral Health Assessment stated that the Veteran had no indication of difficulty coping with family and that his resources and strengths included interpersonal relationships and family support.  In December 2016 treatment, the Veteran reported that he had full support from his daughters and a girlfriend who was another source of support.  Throughout this time, there has been no indication that the Veteran has had more than occasional difficulties maintaining family or social relationships. 

Therefore, at all points during the pendency of the claim, the Veteran's symptoms have most approximated the symptoms and disability picture considered by a rating of 30 percent.  The Veteran has not demonstrated more than occupational and social impairment with occasional decrease in work efficiency and intermittedn period of inability to perform occuptational tasks.  Indeed, in 2015, the Veteran was noted to have mild or transient symptoms.  He generally functions satisfactorily, with routine behavior, self-care, and conversation all normal.  He has shown intermittent periods of depressed mood, anxiety, and chronic sleep impairment.  During his examinations, he has demonstrated normal affect and speech, intact memory, and fair judgment.  He has not been shown to have suicidal ideations, obsessive or compulsive behaviors, neglect of personal appearance or hygiene, or an inability to function independently.  

The Board notes that on two occasions-during treatment in October 2009 and February 2010-the Veteran reported a history of more severe symptoms.  The Veteran, as a layperson, is competent to describe symptoms he experienced.  However, both of these reports were accompanied by contemporaneous medical examinations, during which objective observations did not support the Veteran's statements.  Given that the observations of the medical examiners in October 2009 and February 2010 conformed to the findings of prior and subsequent examinations, the Board finds that these objective observations carry more probative weight than the Veteran's self-reported history. 

Based on the aforementioned history of observed symptomatology, the Board finds that at all times during the pendency of the claim, the effects of depression, not otherwise specified, have remained at a level of 30 percent disabling and an increase in rating is not warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for depression is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


